SHARE PURCHASE AGREEMENT




THIS SHARE PURCHASE AGREEMENT (“SPA”) is entered into as of the 7th day of
February, 2012, by and among Iron Eagle Group, Inc., a Delaware corporation
(“Iron Eagle”), Tru-Val Electric Group, LLC, a Delaware limited liability
company and wholly owned subsidiary of Iron Eagle (“TVG”), Tru-Val Electric
Corp., a New York domestic corporation (“Company”), and Christopher Totaro, a
New Jersey resident (“Seller”). Iron Eagle and TVG are collectively referred to
as “Buyer”). Seller is the sole owner of all of the shares (“Shares”) of the
Company. Seller and Buyer are sometimes hereinafter referred to collectively as
“Parties”.




R   E   C   I   T   A   L   S   :




WHEREAS, Seller owns 100% of the Shares in the Company; and




WHEREAS, Company is an electrical contractor serving the northeast United States
with offices in New Jersey and New York; and

 

WHEREAS, Seller is desirous of selling all of his Shares in the Company; and




WHEREAS, Buyer desires to purchase all of the Seller’s right, title and interest
in and to the Shares upon the terms and conditions set forth in this SPA
(“Transaction”).




W   I   T   N   E   S   S   E   T   H   :




NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:




ARTICLE I

DEFINITIONS




1.01

Definitions. As used in this SPA, terms defined in the preamble and recitals of
this SPA shall have the meanings set forth therein and the following terms shall
have the meanings set forth below:




“Affiliate” shall mean with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with such Person, whether by virtue of equity ownership, common management,
contract or otherwise; where “control” and its derivatives mean the legal right
or practical ability to direct or materially influence the management, financial
or operational decisions or actions of such Person.

“Business” shall mean the electrical contracting business of the Company in the
northeast United States.




“Closing” shall mean the final closing of the Transaction, and shall occur on
the earlier to occur of (i) the Tru-Val Funding, as defined in Section 1.03 of
the Preferred Equity Agreement, and (ii) a date set by mutual agreement of the
Seller and the Buyer.




“Closing Date” shall mean on or about January 30, 2012, and shall be subject to
mutual agreement of the Seller and the Buyer.




“Code” shall mean the Internal Revenue Code of 1986 and all regulations
promulgated thereunder, as the same from time to time have been amended.




“Company’s Accountants” shall mean Zerah & Company, 3601 Hempstead Turnpike,
Levittown, NY 11756.




“Competitive Business” has the meaning set forth in Section 6.07.




“Consent” shall mean any consent, approval or authorization of, notice to, or
designation, registration, declaration or filing with, any Person.




“Contract” shall mean any legally enforceable contract, lease, agreement,
license, arrangement, commitment or understanding, oral or written, to which
Buyer or Company is a party or by which it or any of its properties or assets
may be bound or affected.




“EBITDA” shall mean,  with respect to any twelve (12) month period, the
calculation of net earnings of Buyer (“Calculation”) before taking into account
the payment of interest,  income taxes, depreciation and amortization for such
period determined in accordance with GAAP, applied on a consistent basis, but
shall exclude overhead or expenses of any Affiliate of Buyer, unless such
Affiliate is providing services or goods to the Buyer needed or necessary for
the business of Buyer, and then only if such amounts are commercially reasonable
and not in excess of the costs Buyer could obtain from non-Affiliated third
parties. All payments to executive officers and directors or managers of the
Company shall be commercially reasonable and not materially greater than those
paid by the Company immediately prior to the Closing.




“Employment Agreements” shall mean the employment agreements between Buyer and
Executives of the Company.




“Environmental Law” shall mean any Law relating to (a) the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground-water, drinking water supply, surface land, subsurface
land, plant and animal life or any other natural resource) or to human health or
safety; or (b) the exposure to, or the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, production, release
or disposal, of Hazardous Substances. Environmental Laws include, but are not
limited to (i) the Federal Comprehensive Environmental Response Compensation and
Liability Act of 1980, the Superfund Amendments and Reauthorization Act, the
Federal Water Pollution Control Act of 1972, the Federal Clean Air Act, the
Federal Resource Conservation and Recovery Act of 1976 (including the Hazardous
and Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, the Federal Occupational Safety and Health Act of 1970, each as
amended; and (ii) any common law or equitable doctrine (including injunctive
relief and tort doctrines such as negligence, nuisance, trespass and strict
liability) that may impose Liability or obligations for injuries or damages due
to, or threatened as a result of, the presence of, effects of or exposure to any
Hazardous Substance, as defined herein.




“ERISA” shall mean the Employee Retirement Income Security Act of 1974 (and any
sections of the Code amended by it) and all regulations promulgated thereunder,
as the same have from time to time been amended.




“Debt Difference” has the meaning set forth in Section 2.03.




“Executives” shall mean Christopher Totaro and Thomas Heim.




“Final Debt Statement” has the meaning set forth in Section 2.03.




“Financial Statements” shall mean the financial statements of Company as of
December 31, 2008, December 31, 2009, December 31, 2010, and June 30, 2011, and
are attached hereto as Schedule 4.04.




“Future Contingency Payment(s)” shall have the meaning set forth in Section
2.02(b) of this SPA.




“Future Contingent Payment Certificate(s)” shall have the meaning set forth in
Section 2.02(b) of this SPA.




“GAAP” shall mean United States generally accepted accounting principles as in
effect from time to time, including, without limitation, applicable statements,
bulletins and interpretations issued by the Financial Accounting Standards Board
and bulletins, opinions, interpretations and statements issued by the American
Institute of Certified Public Accountants or its committees.




“Governmental Authority” shall mean any court or any federal, state, municipal
or other government department, commission, board, bureau, agency or
instrumentality.




“Hazardous Substance” shall mean any substance presently or hereafter listed,
defined, designated or classified as hazardous, toxic, radioactive, or
dangerous, or otherwise regulated, under any Environmental Law. Hazardous
Substance includes any substance to which exposure is regulated by any
Governmental Authority or any Environmental Law including, without limitation,
any toxic waste, pollutant, contaminant, hazardous substance, toxic substance,
hazardous waste, special waste, industrial substance or petroleum or any
derivative or by-product thereof, radon, radioactive material, asbestos or
asbestos-containing material, urea formaldehyde foam insulation, lead or
polychlorinated biphenyls.




“Instrument” shall mean any written Contract, deed, assignment, document of
title, note, power of attorney, obligation or other document.




“Intellectual Property” shall mean all trademarks, service marks, trade names,
brands, patents and copyrights relating to or used in the Business, all
registrations and applications for registration for such trademarks, copyrights,
and patents, processes and designs, and other rights with respect to the
foregoing owned or licensed by the Company.




“Knowledge” shall mean (a) with respect to Company, a fact or information
actually known or which should be known by Seller or Executives by using
reasonable prudence in determining such fact or information; and (b) with
respect to Buyer, a fact or information actually known or which should be known
by the Chief Executive Officer, Chief Financial Officer or any vice-president or
board member of Buyer by using reasonable prudence in determining such fact or
information.




“Laws” shall mean (i) all federal, state, local and foreign laws, rules and
regulations;    (ii) all Orders; and (iii) all Permits.




“Liabilities” shall mean all debts, duties, liabilities, Contracts, commitments,
taxes and other obligations of every kind and character of Company, whether
accrued, absolute, contingent or otherwise and whether due or to become due.




“Lien” shall mean any mortgage, pledge, option, escrow, hypothecation, lien,
security interest, equitable interest, financing statement, lease, charge,
encumbrance, easement, conditional sale or other title retention or security
agreement or any other similar restriction, claim or right of others, whether
arising by Contract, operation of Law or otherwise; provided, however, Lien
shall not include (i) statutory liens for Taxes to the extent that payment
thereof is not in the arrears or otherwise due, (ii) encumbrances in the nature
of zoning restrictions.




“Losses” has the meaning set forth in Section 6.02.




“Material” shall mean to have a Material Adverse Effect on the Company or the
Business.




“Material Adverse Effect” means a material adverse effect on the financial
condition of the Company or operations of the Business.   




“Shares” shall mean all of the issued and outstanding shares of the Company,
including all rights of the Seller to profits, losses, distributions, voting and
other rights.




“Order” shall mean any judgment, award, order, writ, injunction or decree issued
by any federal, state, local or foreign authority, court, tribunal, agency, or
other Governmental Authority, or by any arbitrator, to which Company or its
assets are subject, or to which Buyer or its assets are subject, as the case may
be.




“Ordinary Course of Business” shall mean the ordinary course of business
consistent with past custom and practice (including with respect to quantity and
frequency).

“Permits” shall mean all permits, licenses, approvals, franchises, notices,
authorizations and similar filings, federal, state, local or foreign, necessary
(a) to carry on the Business by, or on behalf of, or for the benefit of, Company
or Buyer (as the case may be) as currently conducted by, or on behalf of, or for
the benefit of, Company or Buyer (as the case may be), including, without
limitation, any and all prequalification authorizations of the Company currently
issued and outstanding with any and all Governmental Authorities, or (b) to own,
operate or lease the properties and assets owned, operated or leased by, or on
behalf of, or for the benefit of, any such Person, or to consummate the
Transaction.




“Person” shall mean any individual, partnership, joint venture, corporation,
limited liability company, and limited partnership, trust, unincorporated
organization, Governmental Authority or other entity.




“Preferred Equity” shall have the meaning set forth in Section 2.02(a) of this
SPA.




“Proceeding” shall mean any action, suit, claim, investigation, review or other
action, at law or in equity, before any Federal, state, municipal or other
Governmental Authority.




“SPA” shall mean this share purchase agreement, including all Schedules and
Exhibits attached hereto, as the same may from time to time be amended according
to the terms hereof.




“Scheduled EBITDA” shall mean GAAP EBITDA with respect to each of the twelve
(12) month periods set forth below:




Period Ending

EBITDA




December 31, 2011

$2,500,000

December 31, 2012

$3,000,000

December 31, 2013

$3,500,000

December 31, 2014

$4,000,000




“Seller” shall mean Christopher Totaro, a New Jersey resident.




“Signing Date” shall mean the date of this SPA.

 

“Tax” or “Taxes” shall mean any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental, customs duties, capital stock,
franchise, profits, withholding, social security (or similar, including FICA),
unemployment, disability, real property, personal property, sales, use,
transfer, registration, value added, alternative or add-on minimum, estimated,
or other tax of any kind whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not.

“Territory” has the meaning set forth in Section 6.07.

“Working Capital” shall mean, as of any particular date, the excess of Company’s
current assets over the Company’s current liabilities, determined in accordance
with GAAP as of the Closing Date.




1.02

Rules of Construction. Unless the context otherwise requires: (a) a term has the
meaning assigned to it; (b) an accounting term not otherwise defined has the
meaning assigned to it in accordance with GAAP; (c) “or” is not exclusive; (d)
words in the singular include the plural, and words in the plural include the
singular; (e) provisions apply to successive events and transactions; (f)
“herein”, “hereof”, “hereto” and other words of similar import refer to this SPA
as a whole and not to any particular article, section or other subdivision; and
(g) any gender used in this SPA shall be deemed to include the neuter, masculine
and feminine gender. The Parties have participated jointly in the negotiation
and drafting of this SPA. In the event an ambiguity or question of intent or
interpretation arises, this SPA shall be construed as if drafted jointly by the
Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this SPA. Any reference to any federal, state, local, or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.




ARTICLE II

PURCHASE OF SHARES




2.01

Purchase of Shares. Upon the terms and subject to the conditions of this SPA, at
the Closing (i) Seller will sell, transfer, assign, convey and deliver to Buyer,
and Buyer will purchase, accept and acquire from Seller, all of the Shares for
the Purchase Price as set forth in Section 2.02 of this Agreement.




2.02

Purchase Price. The aggregate purchase price to be paid by Buyer for the Shares
shall consist of (i) the assumption of debt described in Section 2.02(a) hereof;
(ii) equity to Seller in the form of common shares of Iron Eagle described in
Section 2.02(b) hereof, and (iii) the preferred equity described in Section
2.02(c) hereof, subject to the adjustment set forth in Section 2.03 hereof:




(a)

Assumption of Debt. At Closing, Buyer shall assume all debt and liabilities of
the Company (hereinafter collectively referred to as the “Assumed Company
Debt”). The exact amounts of the Assumed Company Debt are listed in Schedule
2.02(a).




(b)

Equity to Seller. At Closing, Iron Eagle shall issue restricted shares of common
stock in Iron Eagle to Seller, or Seller’s designee, such that Seller, or said
designee, shall own forty percent (40%) of the total issued and outstanding
stock of Iron Eagle (hereinafter, the “Seller’s IE Common Shares”).  At Closing,
the Seller’s IE Common Shares shall be subject to the following restrictions:




(i)

Fifty percent (50%) of Seller’s IE Common Shares may not be sold to a third
party purchaser for value for a period of twelve (12) months following the
anniversary of the Closing Date; and




(ii)

The remaining fifty (50%) percent of the Seller’s IE Common Shares may not be
sold to a third party purchaser for value for a period of twenty-four (24)
months following the anniversary of the Closing Date.




(a)

Preferred Equity. In addition to the Seller’s IE Common Shares, at Closing, Iron
Eagle shall issue to Seller, or Seller’s designee, preferred shares in Iron
Eagle equal to One Million ($1,000,000.00) Dollars of such preferred shares as
described in Schedule 2.02(c) (hereinafter, the “Seller’s IE Preferred Shares”).




2.03

Preferred Equity Adjustment. The “Debt Difference” shall be defined as Seven
Million ($7,000,000.00) Dollars less the actual Assumed Company Debt, as set
forth in the Final Debt Statement. The Preferred Equity shall be adjusted by the
amount of the Debt Difference.  Example:  If the Closing is on January 20, 2012
and the actual Assumed Company Debt as of the Closing Date is $6,400,000.00,
then the Debt Difference is $600,000.00 and the Preferred Equity will be
increased by $600,000.00 to $1,600,000.00.  Notwithstanding anything contained
herein to the contrary, at Closing, the Preferred Equity increase shall not be
less than $1,000,000.00.




On the Closing Date, Seller shall deliver to Buyer a statement setting forth the
estimated debts owned by the Company as of the Closing Date. Within thirty (30)
days from the Closing Date, Seller shall deliver to Buyer a statement (“Final
Debt Statement”) setting forth Company’s actual debt as of the Closing Date,
certified by the chief operating officer, the chief financial officer of Company
and the auditor of the Company. The Debt Statement shall be subject to review
and approval by Buyer.  Seller shall provide Buyer or its designees with
reasonable access to Company’s officers and auditors, as well as the work
papers, books and records and all other materials used in the preparation of the
Final Debt Statement.




2.04

Intentionally Omitted.




2.05

Intentionally Omitted.




2.06

Closing Deliverables.




(a)

Seller Deliverables. At the Closing, Seller shall deliver to Buyer:




(i)

Such Consents, estoppel certificates, Permits and other Instruments as Buyer may
reasonably request to enable it to conduct the Business without interruption or
disruption;




(ii)

Closing certificates, duly executed by Company, dated on the Closing Date, in
form and substance reasonably satisfactory to Buyer, certifying as to the
fulfillment of the closing conditions set forth in Section 2.06(a) hereof;




(iii)

The Employment Agreement(s), duly executed by the Executives, dated on the
Closing Date, in form and substance reasonably satisfactory to Buyer;




(iv)

An executed lease between Company and the landlord of each of the Company’s two
(2) offices, in the form attached hereto as Exhibit A, relating to real estate
located at (i) 205 South Newman Street, Hackensack, New Jersey 07601, and (ii)
2550 Park Avenue, Bronx, New York 10451 for a minimum term of four (4) years
upon terms mutually agreed upon by the Company and said landlords;




(v)

Financials:




(a)

PCAOB GAAP certified Audited Financial Statements of the Company for Fiscal
Years ending December 31, 2008, 2009 and 2010.

 

(b)

GAAP Reviewed financials of the Company for the nine (9) months ending September
30, 2011.




(i)

Consent to the transfers contemplated in this SPA by the surety on all bonds
issued for pending construction projects of the Company;




(ii)

Consent of all secured creditors of the Company to the Transaction, including
but not limited to Signature Bank;




(iii)

Certificate evidencing the Shares, endorsed in blank or with executed powers of
assignment attached; and




(iv)

Opinion of Company’s Counsel dated on the Closing Date, substantially in the
form attached hereto as Exhibit B hereto.




(b)

Buyer's Deliverables. At the Closing, Buyer shall deliver to Seller:




(i)

Seller’s IE Common Shares;




(ii)

Seller’s IE Preferred Shares;




(i)

Closing Certificate, duly executed by Buyer, dated on the Closing Date,
substantially in form and substance reasonably satisfactory to Seller,
certifying as to the fulfillment of the closing conditions set forth in Sections
3.01(a) and 3.01(b) hereof;




(ii)

Employment Agreement(s), duly executed by Buyer, dated on the Closing Date; and




(iii)

Opinion by Buyer’s Counsel dated the Closing Date, substantially in the form
attached hereto as Exhibit C.




ARTICLE III

CLOSING CONDITIONS




3.01

Conditions Precedent to the Obligations of the Company.  All of the obligations
of the Seller under this SPA are subject to the fulfillment, at or prior to the
Closing Date, of each of the following conditions:




(a)

Buyer's Representations and Warranties. The representations and warranties of
Buyer herein contained shall be true and accurate on and as of the Closing Date.




(b)

Other Agreements. On the Closing Date, the Employment Agreement(s) and such
other Instruments reasonably necessary to carry out the Transaction shall have
been duly executed and delivered by Buyer.




(c)

No litigation. No Proceeding shall have been commenced and still be pending, no
investigation by any Governmental Authority shall have been commenced and be
pending, and no Proceeding shall have been threatened against Buyer (i) seeking
to restrain, prevent or change the Transaction or questioning the validity or
legality of the Transaction; or (ii) which if resolved adversely to any party
would have a Material Adverse Effect.




(d)

Documentation. All matters and proceedings taken in connection with the
Transaction as herein contemplated, including forms of Instruments and matters
of title, shall be reasonably satisfactory to the Company and its counsel.




(e)

Waiver. Company may waive in writing any condition precedent contained herein
and, upon the exercise of such right of waiver, the Transaction shall be
consummated in accordance with the terms contained in this SPA as modified by
said writing.  




3.02

Conditions Precedent to the Obligations of Buyer.  All obligations of Buyer
under this SPA are subject to the fulfillment, on or prior to the Closing Date,
of each of the following conditions:




(a)

Company’s Representations and Warranties. The representations and warranties of
the Company and of the Seller hereincontained shall be true on and as of the
Closing Date.




(b)

Consents and Estoppel Certificates. Buyer shall have received evidence (or
Company and Seller shall have covenanted to obtain), reasonably satisfactory to
Buyer and its counsel, that all of the Consents disclosed in Schedule 4.14
hereto have been duly obtained together with estoppel certificates for all real
property leases, and that all Permits and Consents necessary to the operation of
the Business have been transferred to or issued to Buyer.




(c)

Other Agreements. On the Closing Date, the Employment Agreement(s) and all other
Instruments necessary to complete the Transaction shall have been duly executed
and delivered by Company and the parties thereto.




(d)

Satisfaction of Due Diligence. Buyer shall have satisfactorily completed all
necessary due diligence of the Company.




(e)

No Litigation. No Proceeding shall have been commenced and still be pending, no
investigation by any Governmental Authority shall have been commenced and be
pending, and no Proceeding shall have been threatened against Company (i)
seeking to restrain, prevent or change the Transaction, or questioning the
validity or legality of the Transaction; or (ii) which, if resolved adversely to
such party, would have a Material Adverse Effect.




(f)

Documentation. All matters and proceedings taken in connection with the
Transaction as herein contemplated, including forms of Instruments and matters
of title, shall be reasonably satisfactory to the Buyer and its counsel.




(g)

Waiver. Buyer may waive in writing any condition precedent contained herein and,
upon the exercise of such right of waiver, the Transaction shall be consummated
in accordance with the terms contained in this SPA as modified by said writing.




ARTICLE IV

REPRESENTATIONS AND WARRANTIES

OF SELLER AND COMPANY




Seller hereby represents and warrants to Buyer that, to the best of Seller’s
Knowledge, as to each and every statement made in the sections which follow:




4.01

Organization: Ownership, Existence, Authority and Good Standing.




(a)

Seller is a resident of the State of New Jersey and has full beneficial and
legal ownership of the Shares. Seller has all of the requisite authority to
convey all right, title and interest in the Shares to the Buyer and has all
requisite legal right, power, authority and capacity to enter into this SPA and
to perform all of his obligations hereunder. Seller has taken all necessary
action to authorize the sale hereunder on the terms and conditions of this SPA
and to authorize the execution, delivery and performance of this SPA. This SPA
has been duly executed by Seller and constitutes a legal, valid and binding
obligation enforceable against him in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, or other
similar laws from time to time in effect, which affect the enforcement of
creditors' rights in general and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).




(b)

Company is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization. Company is wholly owned by
Seller and has all requisite corporate and other power and authority and legal
right to own, operate and lease its properties, and to carry on the Business as
now being conducted. The jurisdictions in which Company is organized and
qualified to do business are set forth in Schedule 4.01(b) hereto. Company's (i)
chief executive office, (ii) principal place of business, and (iii) location at
which it maintains all records relating to its accounts receivable and inventory
is set forth in Schedule 4.01(b) hereto. All other locations where Company has
offices or other places of business, maintains stocks of inventory, records,
equipment or other assets are set forth in Schedule 4.01(b) hereto. During the
past five (5) years, the only names by which Company has been known, or which
Company has used for any identification purpose, are the names set forth in the
preamble and definitions for this SPA.




(c)

A true and complete list of all of the officers, directors and employees of the
Company is set forth in Schedule 4.01(c).




4.02

Capitalization. A copy of the certificate evidencing the Shares is set forth in
Exhibit D. The Shares are owned by Seller free and clear of all Liens and
encumbrances, subject to applicable securities laws. The Shares are duly and
validly issued, fully paid and non-assessable. There are (i) no outstanding
shares or other securities convertible into shares in the Company other than the
Shares; (ii) no outstanding rights of subscriptions, warrants, calls, options,
Contracts or other agreements of any kind, issued or granted to any Person by
Seller to purchase or otherwise acquire any shares or securities convertible
into shares of the Company. Seller has delivered to Buyer complete and correct
copies of the certificate of incorporation of the Company, any and all operating
or shareholders’ agreements, record books and shares transfer records, as
requested by Buyer, all of which include all amendments as of the date hereof
and which are in full force and effect on the date hereof.




4.03

Subsidiaries and Affiliates. Company does not own, directly or indirectly, any
capital stock, shares or equity securities of any Person or have any direct or
indirect equity or ownership interest in any business other than those set forth
on Schedule 4.03.




4.04

Financial Statements.

The Financial Statements of the Company have been prepared in accordance with
GAAP (except for the absence of footnotes and provision for normal year-end
adjustments) applied on a basis consistent with that of the preceding year or
period and fairly present the financial position of the Company as of the date
thereof and the results of its operations for the year or period, as the case
may be, then ended. A copy of the Financial Statements are attached at Schedule
4.04. The accounts receivable/retainage and other assets reflected in the
Financial Statements as set out on Schedule 4.04, or thereafter acquired by the
Company through the date hereof in the ordinary course of business, have been
collected, or are collectible (subject to the Company’s reasonable reserve for
bad debts).




4.05

Absence of Undisclosed Liabilities. Except to the extent reflected or reserved
against in the Financial Statements or as set forth in Schedule 4.04 hereto, the
Company does not have, as of the date of such Financial Statements and as of the
date hereof, any material Liabilities of any nature, whether accrued, absolute,
contingent or otherwise, and whether due or to become due other than liabilities
that have arisen in the ordinary course of business. Except as set forth in
Schedule 4.05 hereto, no basis exists for assertion against the Company as of
the date of the Financial Statements, or as of the date hereof, of any material
Liability of any nature not fully reflected or reserved against in the Financial
Statements or otherwise set forth in a schedule to this SPA, or of any other
Liability of any nature arising since the date of the Financial Statements,
other than Liabilities which have been incurred in the ordinary course of
business and which are not material (individually or in the aggregate) to the
Business.




4.06

No Material Adverse Change.  Except as set forth in Schedule 4.06 hereto, since
the date of the Financial Statements, there has not been any material adverse
change in the financial or other condition or in the operations, business,
properties or assets of the Company. For the purposes of this representation the
term “material adverse change” shall mean (i) a change in the financial
condition of the Company which has adversely affected or impaired or which does
or which the Company can reasonably foresee may adversely affect or impair the
ability of the Company to conduct the Business as heretofore conducted and as
now proposed to be conducted; or (ii) any material damage, destruction or loss
to any of the properties or assets of the Company, whether or not covered by
insurance, which has adversely affected or impaired or which does or which the
Company can reasonably foresee may adversely affect or impair the ability of the
Company to conduct its Business as heretofore conducted and as now proposed to
be conducted; or (iii) any labor dispute, strike, walkout or negotiation, or
request for negotiation, for any representation or any labor contract; or (iv)
any event or condition of any character which has materially and adversely
affected or which does or which the Company can reasonably foresee may
materially and adversely affect or impair the Business; or (v) any material
adverse change in business prospects of the Company.




4.07

Tax Returns and Payments.  The Company has duly and timely filed all federal,
state, local and foreign, Tax returns and reports required to be filed and has
duly paid all Taxes  upon it or its properties, assets, income, franchises,
licenses or sales. All such returns and reports are true, correct and complete.
The charges, accruals and reserves shown in the Financial Statements in respect
of Taxes, if any, for all fiscal periods to date are adequate, and nothing has
occurred subsequent to the date of such Financial Statements which makes such
charges, accruals or reserves inadequate. There are no material unpaid Taxes
assessed or proposed by any Governmental Authority for additional Taxes for
which the Company does not have adequate reserves for any fiscal year.  All
monies required to be withheld by the Company from employees for income taxes,
Social Security and unemployment insurance taxes have been collected or
withheld, and either paid to the respective Governmental Authority or set aside
in accounts for such purpose, or accrued, reserved against, and entered upon the
books of the Company. The Company has furnished to Buyer true and complete
copies of the federal and state income Tax returns of the Company for the fiscal
years ending December 31, 2008, 2009, and 2010.




4.08

Real Property Owned or Leased.  A list and legal description of any real
property (together with any improvements thereon) leased to or by Company or in
which Company has any interest, is set forth at Schedule 4.08 hereto. All such
leased real property is held subject to written leases or other agreements which
are valid and effective in accordance with their respective terms, and there are
no existing defaults or events of default, or events which with notice or lapse
of time or both would constitute defaults, thereunder on the part of Company,
except for such defaults, if any, which are not material in character, amount or
extent and do not, severally or in the aggregate, materially detract from the
value or interfere with the present use of the property subject to such lease or
affect the validity, enforceability or assignability of such lease or otherwise
materially impair the Business of the Company. Neither Company nor the Seller
has any Knowledge of any default or claimed or purported or alleged default or
state of facts which, with notice or lapse of time or both, would constitute a
material default on the part of any other party in the performance of any
obligation to be performed or paid by such other party under any lease referred
to in or submitted as a part of Schedule 4.08 hereto. Except as set forth in
Schedule 4.14 hereto, the transfer of the Shares and the consummation of the
Transaction contemplated by this SPA will in no way affect the continuation,
validity and effectiveness of any such lease or require the Consent of any third
party under any such lease. The Company has furnished to Buyer true and correct
copies of all leases, deeds, title reports and legal descriptions of the real
property referred to or set forth at Schedule 4.08 hereto.




4.09

Title to Assets.  Except as set forth in Schedule 4.09 hereto, the Company has
good and marketable title to all of its properties and assets used in its
Business or reflected in the Financial Statements, subject in each case to no
Lien other than Liens listed on Schedule 4.09. The exceptions set forth in
Schedule 4.09 hereto, if any, do not, severally or in the aggregate, have a
material adverse effect on the Business of the Company. The Company has
furnished to Buyer true and correct documentation relating to any Lien set forth
in Schedule 4.09 hereto.




4.10 Condition of Property. The offices, structures and equipment of the Company
are in good operating condition and repair, subject only to ordinary wear and
tear, and the Company has no reason to believe that such offices, structures and
equipment will not be in all material respects adequate for Buyer to operate the
business being purchased pursuant to this SPA. The Company possesses adequate
assets to conduct its business as heretofore conducted by it. The Schedules and
Exhibits to this SPA contain a complete list of all assets used in the Business,
and the Company does not own other property which is, or during the past three
(3) years has been, used, or is or was intended for use, in the Business. The
Shares are in all respects adequate to allow Buyer to operate and continue the
Business without interruption or disruption and otherwise in accordance with all
applicable Laws.




4.11

Insurance. A list and brief description of the Company's policies of casualty,
fire, liability, title, workers' compensation, director and officer's life,
director's and officer's liability, and other forms of insurance are set forth
in Schedule 4.11 hereto.  All of the insurable properties of the Company are
insured for its benefit, in amounts deemed adequate by its management, against
all risks usually insured against by persons operating similar properties in the
localities where such properties are located, under policies issued by insurers
of recognized responsibility on which all premiums currently due have been paid.
Except as set forth in Schedule 4.14 hereto, the consummation of the Transaction
contemplated by this SPA (including any assignment of rights, or addition of
loss payees or insureds that may be required in connection therewith) will in no
way affect any such policy or require the Consent of any third party under any
such policy. Neither the Company nor any the Seller have any Knowledge of any
default or claimed or purported or alleged default or state of facts which, with
notice or lapse of time or both, would constitute a default on the part of any
party in the performance of any obligation to be performed or paid by any party
under any policy referred to in or submitted as a part of Schedule 4.11 hereto.
The Company and the Seller have furnished to the Buyer true and complete copies
of all insurance policies set forth in Schedule 4.11 hereto.




4.12

Intellectual Property. A list and brief description of all material items of the
Company's Intellectual Property and Licenses, including, but not limited to the
electrical licenses held by Company and Seller in each jurisdiction necessary to
conduct the Business, is set forth in Schedule 4.12 hereto, excluding, inter
alia, off the shelf software and other commercially available licensed
Intellectual Property. Except as set forth in Schedule 4.12 hereto, the Company
owns the entire, unencumbered right, title and interest to all such Intellectual
Property indicated as owned by it, and, except as set forth in Schedule 4.12
hereto, no Contracts, Permits or other rights or licenses have been granted to
others with respect to any of such Intellectual Properties.  Except as set forth
in Schedule 4.12 hereto, the Company owns or possesses the right to use all the
Intellectual Property necessary for the conduct of the Business as now conducted
and as proposed to be conducted, without any known conflict with the rights of
others, or any known use by others which conflicts in any respect with the
rights of the Company.  The Company has not received any notice, and neither the
Company nor the Seller have any Knowledge, of any claimed conflict with respect
to any of the foregoing, nor are they aware of any claim or assertion that any
of the foregoing Intellectual Properties are invalid or defective in any way,
nor are they aware of any facts or prior act upon which such a claim or
assertion could be based. Neither the Company nor the Seller has any Knowledge
of any default or claimed or purported or alleged default or state of facts
which, with notice or lapse of time or both, would constitute a default on the
part of any party in the performance of any obligation to be performed or paid
by any party under any Contract or Permit referred to in or submitted as a part
of Schedule 4.12 hereto.  The Company and the Seller have provided Buyer
complete access to copies of all Intellectual Property set forth in Schedule
4.12 hereto.




4.13

Litigation. Except as set forth in Schedule 4.13 hereto, there is no action,
litigation, administrative proceeding, arbitration, Proceeding or governmental
investigation affecting the Business, property, assets and business operations
of the Company. None of the matters set forth in this Schedule 4.13 either
severally or in the aggregate, materially and adversely affect the financial
condition, business, property or  assets of the Company.  There are no
investigations pending or threatened by any federal, state, local or foreign
government or by any agency or instrumentality thereof, the effect of which
would impair or affect the Business of the Company.




4.14

Governmental and Other Consents. Except as set forth in Schedule 4.14, no
Consent or Permit is required by the Company or the Seller to complete the
actions necessary to consummate the Transaction or take any action necessary to
transfer the Shares to the Buyer. The Company and the Seller have, or prior to
the Closing will have, furnished to Buyer true and complete copies of any such
Consents or Permits which shall have been obtained. Consents for the assignment
to the Buyer of all Contracts (except for contracts listed on Schedule 4.14)
have been obtained. This list includes, but is not limited to NYC SCA, VENDEX,
Mayor’s Office of Contract Services, and any other municipalities requiring
consent. Consents for those contracts listed on Schedule 4.14 will be obtained
in due course.




4.15

Law Compliance; Permits. Set forth in Schedule 4.15 hereto is a complete and
accurate list of the following: (i) all Orders; and (ii) all Permits to which
Company is a party or which is otherwise binding thereon.  The Company and each
Affiliate has complied with and is not in default in any material respect under
all Laws including, without limitation, all antitrust, trade, labor,
non-discrimination, safety and health, zoning and building code, criminal and
Environmental Laws, the violation of which could have a Material Adverse Effect.
 All of the Orders and Permits set forth in Schedule 4.15 hereto are in full
force and effect on the date hereof, and the Company has not engaged in any
activity which would cause or permit revocation or suspension of any such Permit
or a default under such Order and no Proceeding looking to or contemplating the
revocation or suspension or any such Permit or Order is pending or threatened.
There are no existing defaults or events of default or events or state of facts
which with notice or lapse of time or both would constitute a default by Company
under any Order or Permit set forth in Schedule 4.15 hereto. No default or
claimed or purported or alleged default or state of facts which, with notice or
lapse of time or both, would constitute a default on the part of any party in
the performance of any obligation to be performed or paid by any party under any
Order or Permit referred to in or submitted as a part of Schedule 4.15 hereto.
The sale of the Shares and the consummation of the Transaction will in no way
affect the continuation, validity or effectiveness of the Orders and Permits set
forth in Schedule 4.15 hereto or require the Consent of any third party under
any such Order or Permit. Except as set forth in Schedule 4.15 hereto, Company
is not required to be licensed by, or subject to the regulation of, any
governmental or regulatory body by reason of the particular business conducted
by Company. Company or Seller have furnished to Buyer true and complete copies
of all Orders and Permits listed in Schedule 4.15 hereto. All Permits relating
to Company's ability to conduct the Business in compliance with applicable Law
are issued in the name of officers of the Company, which officers, to the best
Knowledge of Company and Seller, have agreed to become officers of Buyer. Upon
such officers becoming employed by Buyer, no Permit or other Consent will be
required to operate the Business.




4.16

Compliance with Other Instruments. Subject to obtaining the Consents and Permits
listed in Schedule 4.16 hereto, neither the execution and delivery of this SPA
by the Company or the Seller, nor the consummation of the Transaction
contemplated hereby will (i) conflict with or result in any violation of or
constitute a default under any term of the certificate of incorporation of the
Company or shareholders’ agreement of the Company; or (ii) conflict with or
result in any violation of or constitute a default under any Law, Instrument,
Lien or Contract by which the Company or any Seller is, or its or their
properties or assets are bound; or (iii) result in the creation or imposition of
any Lien or give to any other Person any interest or right, including rights of
acceleration, termination or cancellation in or with respect to, or otherwise
affect, any of the properties, assets or business of the Company or the Seller.




4.17

Adverse Agreements. Neither the Company nor any Affiliate is a party to any
Contract or subject to any charter or other corporate restriction or any Law
which materially and adversely affects or, so far as Company now reasonably
foresees, may in the future materially and adversely affect the Business of the
Company or such Affiliate.




4.18

Additional Agreements, Contracts, and Instruments. Set forth in Schedule 4.18
hereto are complete and accurate lists of the following (other than the
Instruments and Contracts set forth in Schedules 4.08, 4.11 or 4.12 hereto):




(a)

All leases, licensing agreements and franchise agreements to which the Company
is a party or in which Company has an interest;




(b)

All bonus incentive compensation, profit-sharing, retirement, pension, group
insurance, death benefit or other fringe benefit plans, deferred compensation
and post-termination obligations, trust agreements of the Company in effect or
under which any amounts remain unpaid on the date hereof or are to become
effective after the date hereof;




(c)

All collective bargaining and other agreements and Contracts of the Company with
any labor union or other representative of employees, including local
agreements, amendments, supplements, and all material letters and memoranda of
understanding of all kinds;




(d)

All employment and consulting Contracts not terminable at will without penalty
to which Company is a party;




(e)

Each Contract defining the terms on which debts of or guarantees by the Company
aggregating more than Ten Thousand ($10,000.00) Dollars have been or may be
issued;




(f)

Any Contract limiting the Company's or the Seller's freedom to compete in any
line of business or with any Person;




(g)

All Contracts of the Company, oral or written, in which any officer, director or
Seller of the Company has any interest, direct or indirect;  




(h)

All other Contracts of the Company, except for (i) Contracts which involve only
the future payment of money to or by anyone Person in amounts less than One
Hundred Thousand ($100,000.00) Dollars and which are not material, individually
or in the aggregate, to the Business; and (ii) purchase orders and sales
Contracts entered into in the ordinary course of Business and on terms which are
comparable in all material respects to the purchase orders and sales Contracts
described in Section 4.21 hereof;




(i)

All Contracts with lending institutions, including the line of credit with
Signature Bank; and




(j)

All Contracts with surety(ies) of the Company relating to the issuance of
construction bonds as described in Schedule 4.18 (j).




(k)

All Contracts with governmental and regulatory agencies as described in Schedule
4.18 (k), including, but not limited to NYC SCA, VENDEX, the Mayor’s Office of
Construction Services, and any other municipalities requiring consent.




Except as set forth in Schedule 4.18 or Schedule 4.14 hereto, the sale of the
Shares and the consummation of the Transaction contemplated by this SPA
(including any assignment of Contract rights) will in no way affect the
continuation, validity or effectiveness of any of the Contracts listed in
Schedule 4.18 hereto, or require the Consent of any third party under any such
Contract.  No default or claimed or purported or alleged default or state of
facts which, with notice or lapse of time or both, exists which would constitute
a default on the part of any party in the performance of any obligation to be
performed or paid by any party under any Contract or Instrument referred to in
or submitted as a part of Schedule 4.18 hereto.  The Company has delivered to
the Buyer true and complete copies of each written Contract or Instrument
referred to in Schedule 4.18 hereto, and true and complete written descriptions
of each oral Contract referred to in Schedule 4.18 hereto.




4.19

ERISA.




(a)

Set forth in Schedule 4.19 is a copy of the Company 401 (k) Plan (“Company 401K
Plan”) for nonunion employees which represents the only retirement plan of the
Seller as such term is defined in § 3(2) of ERISA maintained by the Company and
to which the Company contributes.




(b)

The Company is and has at all times been in compliance in all material respects
with all applicable provisions of ERISA and other Laws relating to the Company
401K Plan. No event has occurred or is threatened or about to occur which would
constitute a reportable event within the meaning of §4043(b) of ERISA, or which
would constitute grounds for the appointment by the appropriate United States
district court of a trustee to administer the Company 401K Plan or any employee
pension benefit plan maintained by Company or to which Company contributes, and
no notice of termination has been filed by the plan administrator pursuant to
§4041 of ERISA or issued by the Pension Benefit Guaranty Corporation pursuant to
§4042 of ERISA with respect to any employee pension benefit plan maintained by
the Company or to which the Company contributes. None of the employee pension
benefit plans listed in Schedule 4.19 nor any of the trusts thereunder has
incurred an “accumulated funding deficiency” as such term is defined in § 302(a)
of ERISA (whether or not waived), since the effective date of ERISA, and no such
employee pension benefit plan has incurred any liability to the Pension Benefit
Guaranty Corporation established pursuant to ERISA. The Company has delivered to
the Buyer true and complete copies of (i) the plan documents for each of the
employee pension benefit plans set forth on Schedule 4.19;   (ii) the names and
addresses of all trustees for each such employee pension benefit plan; (iii) the
most recent actuarial reports for all defined benefit pension plans, Annual
Report Form 5500 or Form 5500-R; (iv) the most recent Internal Revenue Service
determination letters; and (v) computations of withdrawal liability for each
such employee pension benefit plan which is a multiemployer plan. Such actuarial
reports correctly set forth the funding status of such employee pension benefit
plans as of their respective dates based on the actuarial assumptions described
therein. The Company has made all contributions required to be made to each
employee pension benefit plan described in Schedule 4.19 under the terms of the
plan and applicable Law. No prohibited transaction (as defined in § 4975 of the
Code) has occurred with respect to any employee pension benefit plan listed in
Schedule 4.19.




4.20

Environmental Matters. Except as disclosed in Schedule 4.20 hereto:




(a)

The Company and each Affiliate has conducted its business in compliance with all
applicable Environmental Laws, including having all Permits necessary under
applicable Environmental Laws for the operation of its business as presently
conducted;




(b)

None of the real properties owned or leased by the Company or any Affiliate
contain any Hazardous Substance in amounts exceeding the levels permitted by
Environmental Laws;




(c)

Neither the Company nor any of the Affiliates have received any notices, demand
letters or requests for information from any Governmental Authority or third
party indicating that the Company or any of the Affiliates may be in violation
of, or liable under, any Environmental Law in connection with the ownership or
operation of its business;




(d)

There are no civil, criminal or administrative actions, suits, demands, claims,
hearings, investigations or Proceedings pending or threatened against the
Company or any Affiliate relating to any violation, or alleged violation, of any
applicable Environmental Law;




(e)

No reports have been filed, or are required to be filed, by the Company or any
Affiliate concerning the release of any Hazardous Substance or the threatened or
actual violation of any Environmental Law;




(f)

No Hazardous Substance has been disposed of, released or transported in
violation of any applicable Environmental Law from any real properties owned or
leased by the Company or any Affiliate;




(g)

There have been no environmental investigations, studies, audits, tests, reviews
or other analyses regarding compliance or noncompliance with any applicable
Environmental Law conducted by or which are in the possession of the Company or
any Affiliate which have not been delivered to Buyer prior to the date hereof;




(h)

There are no underground storage tanks on, in or under any real properties owned
or leased by the Company or any Affiliate and no underground storage tanks have
been closed or removed by the Company or any Affiliate from any of such
properties;




(i)

There is no asbestos or asbestos-containing material present in any of the
assets owned or leased by the Company or any Affiliate, and no asbestos has been
removed by the Company or any Affiliate from any of such properties;




(j)

Neither Company, nor any Affiliates, nor any of their properties are subject to
any material Liabilities or expenditures (fixed or contingent) relating to any
suit, settlement, Law or claim asserted or arising under any Environmental Law.




4.21

Customers and Suppliers. Set forth in Schedule 4.21 hereto is (i) a list of
names and addresses of the ten (10) largest customers and the ten (10) largest
suppliers (measured by dollar volume of purchases or sales, as the case may be)
of the Company, and the percentage of the Company’s Business which each such
customer or supplier represents or represented during each of the fiscal years
2008 through 2011; (ii) a description of the business arrangements (to the
extent not reflected in any Contracts or Instruments set forth in Schedule 4.18
hereto) between the Company and each person which manufactures any of the
Company's products; (iii) a description of the business arrangements (to the
extent not reflected in any Contracts or Instruments set forth in Schedule 4.18
hereto) between the Company and each of the Company's sales representatives;
Except as set forth in Schedule 4.18 hereto, there exists no actual or
threatened termination, cancellation or limitation of, or any modification or
change in, the business relationship of the Company with any customer or group
of customers listed in Schedule 4.21 hereto, or whose purchases individually or
in the aggregate are material to the operations of the Business of the Company,
or with any supplier or group or suppliers, listed in Schedule 4.21 hereto, or
whose sales individually or in the aggregate are material to the operations of
the Business of the Company, and there exists no present condition or state of
facts or circumstances known to the Company and the Seller involving customers,
suppliers or sales representatives which the Company and the Seller can now
reasonably foresee would materially adversely affect the Business of the Company
or prevent the Buyer from conducting the Business of the Company after the
consummation of the Transaction in essentially the same manner in which it has
heretofore been conducted by the Company. Neither the Company, nor the Seller,
nor any officer, director, or employee of the Company is a party to any Contract
or arrangement that:




(a)

involves the purchase or sale of goods or services by the Company and provides
for payment of any money, or transfer of any property for such goods or services
to any Person other than the Company, the supplier or customer purchasing or
selling such goods or services, as the case may be, (including, without
limitation, any payment or other transfers of property to an officer, director,
Seller, or employee of the Company);




(b)

requires payment by the Company for goods whether or not such goods are
delivered;




(c)

restricts the geographical area in which, or the customers to whom, the Company
transact Business;




(d)

restricts the price at which goods or services may be sold by the Company;




(e)

provides for the Company’s participation in any program of promotional
allowances, cooperative advertising or discounts (whether as the party providing
or receiving such allowance or discount);




(f)

conditions the purchase or sale of one (1) product or service on the purchase or
sale of another product or service; or




(g)

provides that any payment required to be made to the Company for goods or
services sold by the Company to any Person is subordinated in right of payment
to any indebtedness or obligations of such Person or any other Person; or




(h)

involves a requirements contract relating to the purchase or sale of inventory,
finished goods or other property used in the conduct of the Business.




4.22

Other Assets. Set forth in Schedule 4.22 hereto is (i) a list and brief
description of Equipment (as defined in the Uniform Commercial Code) owned or
leased by the Company on the Closing Date material to the operation of the
Business; (ii) reports showing the Accounts (as defined in the Uniform
Commercial Code) and aging thereof of the Company as of the Closing Date; and
(iii) a list and brief description of all motor vehicles owned by the Company.
Except as disclosed in the Schedules, no amounts payable in connection with any
of the Accounts are evidenced by promissory notes or other Instruments.




4.23

Brokers. All negotiations relative to this SPA and the Transaction have been
carried on by the Company without the intervention of any other Person in such
manner as to give rise to any valid claim for a finder's fee, brokerage
commission or other like payment.




4.24

Transactions Out of Ordinary Course of Business. From the date of the Financial
Statement, the Company has not entered into any transaction out of the ordinary
course of business.




4.25

Maintenance of Properties. From the date of the Financial Statement, the Company
has maintained all of its properties in customary repair, order and condition
(taking into consideration the age and condition thereof), reasonable wear and
tear excepted, and has maintained insurance on all properties and with respect
to the conduct of its Business, in such amounts and of such kinds usual and
customary for a business of this kind.




4.26

Maintenance of Books. The Company has maintained its books, accounts and records
in a manner and on a basis consistent with prior years.

 

4.27

Certain Prohibited Transactions. Except as set forth on Schedule 4.27 hereof,
from the date of the Financial Statements, the Company has not (i) entered into
any Contract to merge or consolidate with any other corporation; (ii) changed
the character of its Business, or sold, transferred or otherwise disposed of any
assets other than in the ordinary course of business;   (iii) entered into any
new compensation or benefit Contracts with its employees; (iv) entered into any
new or amended, or modified any existing collective bargaining Contract; (v)
loaned any money; (vi) issued or contracted to issue any debt or guarantees of
debt or otherwise pledged its credit other than in the ordinary course of
business; (vii) created or permitted to exist any new Lien on its property or
assets; (viii) entered into any joint venture, partnership or other arrangement
for the conduct of its Business; (ix) declared or paid any dividend or other
distribution in respect of shares of capital stock; (x) made any purchase,
redemption or other acquisition, directly or indirectly, of any outstanding
shares of its capital stock, (xi) forgiven, released or compromised any
indebtedness owed to the Company by any employee or other Person except upon
full payment or, in the case of any customer, returns and allowances made in the
ordinary course of business consistent with past practices; (xii) paid any
pension amount not required to be paid under any employee benefit pension plan
as described in Section 4.19 hereof; (xiii) purchased any assets or securities
of any Person, other than in the ordinary course of business, (xiv) created any
new subsidiaries; or (xv) waived any rights or amended, modified, canceled or
terminated any Contract.




4.28

Employee Matters. Except for the employees listed on Schedule 4.28 and those
employees designated by the Buyer on Schedule 4.28 whose employment is to be
terminated prior to Closing, (i) none of the employees of the Company who are
needed and necessary to operate and maintain the Business have been terminated,
discharged or have resigned;              (ii) the Company and the Seller have
discussed or will discuss with their employees the transactions contemplated by
this SPA and all of the employees of the Company needed or necessary to operate
the Business have expressed a desire or intent to accept employment with  the
Buyer, if so offered; and (iii) the Company currently has a skilled and adequate
workforce to operate the Business.




4.29

Cash Disbursements. The Seller and the Executives will not cause the Company to
make any disbursements of cash or any assets of material value to Executives
between the Signing Date and the Closing Date, other than (i) salary and
reimbursement of expense in the ordinary course of the Business, and (ii)
monthly principal and interest payments necessary to discharge the Assumed
Company Debt.

 

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS OF BUYER




Buyer hereby represents, warrants and covenants to the Company and the Seller as
follows, as of the Closing Date:




5.01

Organization. (i) TVG is a limited liability company duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization; and (ii) Iron Eagle is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation.




5.02

Authorization. Buyer has full corporate power, authority and legal right to
execute and deliver, and to perform its obligations under, this SPA, and has
taken all necessary action to authorize the acquisition of the Shares under the
terms and conditions of this SPA and to authorize the execution, delivery and
performance of this Agreement. This SPA has been duly executed by the Buyer and
constitutes a legal, valid and binding obligation of Buyer enforceable in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, or other similar laws from time to time in
effect, which affect the enforcement of creditors' rights in general and by
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).




5.03

Non-contravention. Neither the execution and the delivery of this SPA, nor the
consummation of the Transaction will (i) violate the Securities Act, any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which the Buyer is subject or any provision of their respective charter
or bylaws; or (ii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Buyer is a party or by which either is bound or to which any of their
respective assets is subject. Buyer covenants that it does not need to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this SPA.




5.04

Litigation. There is no suit, litigation, administrative, or other Proceeding or
governmental investigation pending or, to the Knowledge of Buyer, threatened
which might, severally or in the aggregate, materially and adversely affect the
financial condition or prospects of Buyer or its ability to pay or perform their
respective obligations under the SPA or the other Contracts and Instruments
contemplated hereunder.




5.05

Brokers. All negotiations relative to this SPA and the Transaction have been
carried on by the Buyer without the intervention of any other Person in such
manner as to give rise to any valid claim for a finder's fee, brokerage
commission or other like payment.  




5.06

Obligation of Buyer to assist in the Operation the Business. Buyer and its
officers, with the consent of the Executives as further described in the
Employment Agreement(s), will provide guidance and support to assist in the
growth and success of the Company which guidance and support shall include, but
not be limited to: (i) targeting acquisitions, joint ventures and industry
relationships, obtaining federal, state, and municipal contracts, increasing
operational efficiencies, improving operational and financial controls,
assisting in making decisions relating to employee salaries, bonuses, and
retention, estimation of projects, making capital expenditures, increasing
surety bonding program, reducing bonding and insurance costs, and generally
providing guidance with respect to the overall health and direction of the
Company. The Buyer further covenants and agrees that for the first seven (7)
months after the Closing Date, Buyer will transfer no more than One Hundred
Fifty Thousand ($150,000) Dollars from the Company to Iron Eagle, to be used
for, solely, for expenses directly related to the public or private equity
financing of the Transaction for the mutual benefit of the Seller, the Buyer,
Iron Eagle and the Company.  Any amounts in excess thereof shall require the
prior written consent of the Seller.

 

5.07   Pre-Qualification Representation. Buyer acknowledges and understands that
the Company is a pre-qualified vendor with the New York City School Construction
Authority (herein referred to as the “SCA”) and the New York City Mayor’s Office
of Contract Services (herein referred to as the “MOCS”), and is dependent upon
business derived therefrom for a substantial amount of income to the Company.
 The Buyer further acknowledges and understands that, in the event the
Transaction occurs, the Company is required to re-qualify as a vendor with the
SCA and the MOCS and, in doing so, must disclose certain personal information
relating to the principals of the Buyer.  As such, the Buyer represents to the
Company that the Buyer knows of no reason why the Company would not receive
pre-qualification from the SCA and the MOCS after disclosure of such personal
information.




ARTICLE VI

POST CLOSING COVENANTS




6.01

Survival of Representations and Warranties. All representations and warranties
made in this SPA or in any Exhibit, Schedule, Instrument, certificate or
document delivered herewith or at the Closing shall survive until the fourth
(4th) anniversary of the Closing Date.  




6.02

Obligation of the Company and the Seller to Indemnify. The Company and the
Seller hereby agree to jointly and severally indemnify, defend, save and hold
the Buyer (and their respective members, managers, directors, officers,
employees and agents) harmless from and against any and all damage, liability,
loss, expense, assessment, judgment or deficiency of any nature whatsoever
(including, without limitation, reasonable attorneys' fees and other costs and
expenses incident to any suit, action or proceeding) (together “Losses”)
incurred or sustained by such indemnified parties which arise out of or result
from (i) the breach of any representation or warranty of the Company or the
Seller set forth in Article IV, and (ii) the breach of or failure to perform any
covenant of the Company and the Seller set forth in this SPA (including, but not
limited to, any post-closing covenant). Notwithstanding the foregoing, (a) in no
event will the Buyer be entitled to indemnification hereunder unless or until
the aggregate Losses suffered by Buyer exceed One Hundred Fifty Thousand
($150,000.00) Dollars, whereupon all Losses suffered by Buyer shall be subject
to indemnification hereunder.




6.03

Obligation of Buyer to Indemnify.  The Buyer hereby agrees to indemnify, defend,
save and hold the Company, their respective members, managers, directors,
officer, employees, agents and the Seller harmless from and against any and all
Losses incurred or sustained by such indemnified parties which arise out of or
results from (i) the breach of any representation or warranty of Buyer set forth
Article V above; (ii) the breach of or failure to perform any covenant of the
Buyer set forth in this SPA. Notwithstanding the foregoing, (a) in no event will
the Company or the Seller be entitled to indemnification hereunder unless or
until the aggregate Losses suffered by the Company and the Seller exceed One
Hundred Fifty Thousand ($150,000.00) Dollars, whereupon all Losses suffered by
Company and the Seller shall be subject to indemnification hereunder; and (b) in
no event will the Buyer be obligated to pay Losses in an aggregate amount which
exceeds the Purchase Price actually paid in cash to Seller hereunder.




6.04

Procedures for Indemnification of Third Party Claims. Promptly after service of
notice of any claim or of process by any third person in any matter in respect
of which indemnity may be sought from a party pursuant to this SPA, the party so
served will notify the indemnifying party of the receipt thereof. The
indemnifying party will have the right to participate in, or assume, at its own
expense, the defense of any such claim or process (with counsel reasonably
acceptable to the indemnified party) or settlement thereof. After notice from
the indemnifying party of its election so to assume the defense thereof, the
indemnifying party will not be liable to the indemnified party for any legal or
other expense incurred by the indemnified party in connection with such defense.
Such defense will be conducted expeditiously (but with due regard for obtaining
the most favorable outcome reasonably likely under the circumstances, taking
into account costs and expenditures) and the indemnified party will be advised
promptly of all material developments. The indemnifying party will not settle
any such claim without the prior written consent of the indemnified party, which
consent shall not be unreasonably withheld or delayed. With respect to any
matter which is the subject of any such claim and as to which the indemnified
party fails to give the other party such notice as aforesaid, and such failure
adversely affects the ability of the indemnifying party to defend such claim or
materially increases the amount of indemnification which the indemnifying party
is obligated to pay hereunder, the amount of indemnification which the
indemnified party will be entitled to receive will be reduced to an amount which
the indemnified party would have been entitled to receive had such notice been
timely given. No settlement of any such claim as to which the indemnifying party
has not elected to assume the defense thereof will be made without the prior
written consent of the indemnifying party, which consent will not be
unreasonably withheld or delayed.




6.05

Exclusive Remedy.  In the absence of fraud or willful misconduct, the provisions
of Sections 6.02, 6.03 and 6.04 shall be the exclusive remedy of the parties in
the event of a breach of the representations, warranties or covenants set forth
in this Agreement. Notwithstanding the foregoing, nothing set forth in this
Section 6.06 shall limit the right of a Party to seek and obtain the equity
remedies of specific performance or temporary or permanent injunctive relief.




6.06

Further Assurances. Following the Closing, at the request of Buyer, the Company
and the Seller shall execute and deliver to Buyer such further documents and
take such reasonable action as may be necessary or appropriate to (i) confirm
the sale, transfer, assignment, conveyance and delivery of the Shares; or (ii)
vest in Buyer all of Seller’s right, title and interest in the Company.




6.07

Intentionally Omitted.




6.08

Post Closing Undertakings and Covenants.




(a)

Without in any way limiting the generality of Section 6.05, the Company and
Seller agree that they will take all reasonable steps and cooperate with Buyer
to:




(i)

Undertake to assist Buyer and take all reasonable steps to cause  any and all
Consents necessary to assign and transfer to Buyer any and all Contracts,
Permits, licenses and other approvals reasonably required by the Buyer to
effectuate and consummate the transactions contemplated hereunder (including,
but not limited to, those Consents, Permits and licenses listed on the Schedules
hereto);




(ii)

Undertake and promptly obtain (at their expense) any and all Consents necessary
or otherwise advisable to assign and transfer to Buyer any and all surety bonds
covering ongoing or completed jobs;




(iii)

Undertake to deliver any Consent relating to debt of the Company or the Seller
required by a change of control in Company; and




(iv)

Undertake to deliver any other consent required by a change of control in
Company.




(b)

Seller agrees that if any Consent, Permit, license, bond or approval has not
been obtained or, if any attempted assignment would be ineffective, or would
materially impair the Buyer's rights and obligations under an assigned Contract,
Permit, license, bond or approval, so that Buyer would not in effect acquire the
benefit of any such asset, Seller, at the Buyer's option agrees to cooperate in
assisting Buyer and assist Buyer in taking any and all steps necessary to assign
such Contract, Permit, license or bond as Buyer may reasonably request.




ARTICLE VII

MISCELLANEOUS




7.01

Severability. If any provision of this SPA or the application of any such
provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid and/or unenforceable to any extent, the
remainder of this SPA and/or the application of such provision to such person or
circumstances (other than those to which it is so determined to be invalid and
unenforceable) shall not be affected thereby, and each provision hereof shall be
validated and shall be enforced to the fullest extent permitted by law.




7.02

Waivers. Any failure by any Party to comply with any of its obligations,
agreements or covenants hereunder may be waived by the Company in the case of a
default by the Buyer and by Buyer, in the case of a default by the Company or
the Seller. The Buyer and the Company will not be deemed as a consequence of any
act, delay, failure, omission, forbearance or other indulgences granted from
time to time by the Buyer or the Company: (i) to have waived, or to be estopped
from exercising, any of its rights or remedies under this SPA; or (ii) to have
modified, changed, amended, terminated, rescinded, or superseded any of the
terms of this SPA, unless such waiver, modification, amendment, change,
termination, rescission, or supersession is express, in writing and signed by a
duly authorized officer of the Company or a duly authorized officer of the
Buyer, as the case may be. No single or partial exercise by the Buyer or the
Company of any right or remedy will preclude other or further exercise thereof
or preclude the exercise of any other right or remedy, and a waiver expressly
made in writing on one (1) occasion will be effective only in that specific
instance and only for the precise purpose for which given, and will not be
construed as a consent to or a waiver of any right or remedy on any future
occasion or a waiver of any right or remedy against any other Person.




7.03

Intentionally Omitted.




7.04

Notices. All notices, consents, demands, requests, approvals and other
communications which are required or may be given hereunder shall be in writing
and shall be deemed to have been duly given if personally delivered (including
by overnight courier service):




(a)

If to the Company or the Seller:

Tru-Val Electrical Corporation

205 South Newman Street

Hackensack, New Jersey 07601

Attention: Chris Totaro

Telephone: 201.498.9200

Facsimile:  201.498.9600




with a copy to:

Toscano & Associates

200 Old Country Road, Suite 100

Mineola, New York 11501

Attention: Thomas A. Toscano

Telephone: 516.741.9300

Facsimile:  516.741.5608




(b)

If to Buyer:

Iron Eagle Group, Inc.

61 West 62nd Street, Suite 23F

New York, New York 10023

Attention: Jason M. Shapiro

Telephone: 917.969.4845

              Facsimile:  917.591.6227




with a copy to:

Jody M Walker

Attorney at Law

7841 South Garfield Way

 

Centennial, Colorado  80122




(c)

or to such other person or persons at such address or addresses as may be
designated by written notice to the other parties hereunder. Notice shall be
deemed delivered at the time received.




7.05

Binding Effect. This SPA shall inure to the benefit of and be binding upon the
Parties hereto and their respective successors and assigns; provided, however,
that nothing in this SPA shall be construed to confer any rights, remedies,
obligations or liabilities on any Person other than the Parties hereto or their
respective successors and assigns.




7.06

Entire Agreement. With the exception of that certain Letter of Intent, dated
November 16, 2011 between Company and Iron Eagle (which shall continue in full
force and effect in accordance with its terms notwithstanding this SPA), this
SPA, together with the other Instruments delivered in connection herewith,
embodies the entire agreement and understanding of the Parties hereto and
supersedes any prior agreement or understanding between the Parties with respect
to the subject matter of this SPA. This SPA cannot be amended or terminated
orally, but only by a writing duly executed by the Parties.




7.07

Counterparts; Signatures. This SPA may be executed in one (1) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one (1) and the same document. The parties hereto and
any third parties may rely upon machine copies of signatures to this Agreement
to the same extent as manually signed original signatures.




7.08

Headings. Headings of the sections in this SPA are for reference purposes only
and shall not be deemed to have any substantive effect.




7.09

Assignment. This SPA may not be assigned by either party without the prior
written consent of the other.




7.10

Applicable Law. THIS SPA SHALL BE GOVERNED AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAW PRINCIPLES OR THOSE OF ANY OTHER JURISDICTION.




7.11

Press Releases and Public Announcements.  No Party shall issue any press release
or make any public announcement relating to the subject matter of this SPA
without the prior approval of the other Party, whose approval shall not be
unreasonably denied; provided, however, that any Party may make any public
disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly-traded securities (in which
case the disclosing Party will provide the other Party with the opportunity to
review in advance the disclosure).




7.12

No Third Party Beneficiaries.  This SPA shall not confer any rights or remedies
upon any Person other than the Parties and their respective successors and
permitted assigns.




7.13

Separate Legal Counsel.  Each of the Parties has had the opportunity to consult
with its own legal counsel prior to signing and delivering this SPA, has read
and understands such SPA and has signed and delivered the same with the intent
to be legally bound hereby.







(Remainder of Page Intentionally Left Blank)




















1







 IN WITNESS WHEREOF, the Parties hereto have executed this SPA on the date first
set forth above.




BUYER:

Tru-Val Electric Group, LLC




By:




Name:

______________________________




Title:

______________________________




Iron Eagle Group, Inc.




By:

Name:

Edward English

Title:

Chief Executive Officer




SELLER:




____________________________________

Christopher Totaro, An Individual




COMPANY:

Tru-Val Electric Corp.




By:

Name:

Christopher Totaro

Title:

President
































2







LIST OF ATTACHMENTS




Exhibits

Title




Exhibit A

Leases

Exhibit B

Opinion of Company’s Counsel

Exhibit C

Opinion of Buyer’s Counsel

Exhibit D

Certificate of Shares







Schedules

Schedule 2.02(a)

Assumed Company Debt

Schedule 4.01(b)

Organization  

Schedule 4.01(c)

List of Officers, Directors and Employees

Schedule 4.03

Subsidiaries and Affiliates

Schedule 4.04

Financial Statements

Schedule 4.05

Undisclosed Liabilities

Schedule 4.06

No Material Adverse Change

Schedule 4.08

Real Property

Schedule 4.09

Title To Assets

Schedule 4.11

Insurance

Schedule 4.12

Intellectual Property

Schedule 4.13

Litigation

Schedule 4.14

Governmental and Other Consents

Schedule 4.15

Permits

Schedule 4.16

Compliance

Schedule 4.18

Additional Agreements, Contracts and Instruments  

Schedule 4.19

Tru-Val 401(k) Plan

Schedule 4.20

Environmental Matters

Schedule 4.21

Customers and Suppliers

Schedule 4.22

Other Assets

Schedule 4.27

Prohibited Transactions

Schedule 4.28

Employee Matters

                          























3







DISCLOSURE SCHEDULES

TO

SHAREHOLDER SPA




INTRODUCTION




The following Disclosure Schedules are provided by the Company and the Seller
pursuant to the foregoing SPA.  They are qualified in their entirety by
reference to the provisions of the SPA to which they are attached.  These
Disclosure Schedules constitute representations or warranties of such party or
parties only to the extent provided in the SPA. Inclusion of information herein
shall not be construed as a representation that such information is material to
the operations or financial condition of the Company. Unless otherwise provided
in these Disclosure Schedules, capitalized terms set forth below have the
meanings ascribed to them in the SPA.

Matters reflected in these Disclosure Schedules are not necessarily limited to
matters required by the SPA to be reflected herein.  Such additional matters are
set forth for informational purposes and do not necessarily include other
matters of similar nature.  Descriptive headings have been inserted for
convenience of reference only and shall to no extent have the effect of amending
or changing the express terms of the SPA.  Matters disclosed in any particular
section of the foregoing Disclosure Schedule for any purpose under the SPA shall
be deemed to be disclosed for all purposes under the Agreement.

These Disclosure Schedules are incorporated by this reference into the SPA and
made a part thereof.





4





